                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

JONATHAN ELLIOTT GOODMAN,                                                    PLAINTIFF
ADC #141664

v.                          Case No. 5:18-cv-00284 BSM

ARKANSAS DEPARTMENT                                                      DEFENDANTS
OF CORRECTION BOARD OF
PROFESSIONAL AND
RESPONDENTS, et al.

                                         ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge J. Thomas Ray [Doc. No. 10] has been received. After careful review of the record,

the RD is adopted. The complaint [Doc. No. 2] is dismissed without prejudice. The dismissal

of this case counts as a “strike” pursuant to 28 U.S.C. § 1915(g).

       IT IS SO ORDERED this 25th day of September 2019.




                                                   UNITED STATES DISTRICT JUDGE
